  Case 2:20-cv-00333-JRG Document 9 Filed 10/30/20 Page 1 of 2 PageID #: 34




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

AHERN RENTALS, INC.,

                Plaintiff

        v.                                          CASE NO. 2:20-CV-00333

EQUIPMENTSHARE.COM, INC.,

              Defendant.



                                   NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the following attorney hereby enters his appearance in this

matter as counsel of record for Defendant Equipmentshare.com, Inc. and consents to electronic

service of all papers in this action.



                                           Respectfully submitted,


                                           By: /s/ Christian Chessman
Dated: October 30, 2020                        Christian Chessman
                                               Email: Christian.chessman@us.dlapiper.com
                                               California Bar No. 325083
                                               DLA PIPER LLP (US)
                                               2000 University Avenue
                                               East Palo Alto, CA 94303-2214
                                               Tel: 650.833.2000
                                               Fax: 650.833.2001

                                               ATTORNEY FOR DEFENDANT
                                               EQUIPMENTSHARE.COM, INC.




WEST\292174542.1
  Case 2:20-cv-00333-JRG Document 9 Filed 10/30/20 Page 2 of 2 PageID #: 35




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 30th day of October 2020, with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of record will be served

by electronic mail on this same date.



                                                   /s/ Christian Chessman
                                                   Christian Chessman




                                               2
WEST\292174542.1
